DETAILED ACTION
Applicant: WATANABE, Minoru; FUJIYOSHI, Kentaro; & MIURA, Ryosuke
Assignee: Canon Kabushiki Kaisha
Attorney: Lawrence S. PERRY (Reg. No.: 31,865)
Filing: Continuation Application filed 05 July 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-11 are currently pending before the Office.

Priority
The instant application is a Continuation Application for PCT/JP2018/043952 filed 29 November 2018 with priority to JP 2018-029053 filed 21 February 2018.

Information Disclosure Statement
The information disclosure statements (IDSs) filed 07/15/2020 & 12/23/2020 have been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numeral 2 in Figures 1 & 6 and reference numeral 6019 in Figure 8B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Claim Interpretation
The following claim limitations will be interpreted in view of their Broadest Reasonable Interpretation (see MPEP 2111), as detailed below, in view of the fact that the Specification did not provide formal definitions specifically limiting the interpretation of terms: 
The term/phrase “a signal processing circuit configured to process a signal output via the first signal line” (claims 1-11) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "signal processing circuit", could correspond to, for example, a readout circuit, an image processing circuit, a control circuit that processes a signal, an automatic exposure control circuit, any other processing circuitry capable of receiving, sending, or processing a signal and the intended scope of “signal output via first signal line”, could correspond to, for example, an image signal, an image correction signal, a radiation intensity signal, a radiation intensity timing signal, a control signal, or any other signal sent or received on the signal line since “output via the first signal line” is written in the passive voice and does not specifically disclose the source of the “signal output”.  
The term/phrase “first detection element and a second detection element connected to the first signal line” (claims 1-11) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "connected" could correspond to, for example, elements connected to the same 
  The term/phrase “a sensitivity of the first detection element to radiation is set to be different from a sensitivity of the second detection element to radiation” (claims 1-11) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "sensitivity" could correspond to, for example, detection elements sensitive to different wavelengths of radiation, detection elements with different sensitive areas, detection elements with different levels/amounts of shielding, or detection elements with different power levels.
  The term/phrase “signal processing circuit generates information related to irradiation of radiation to the imaging region based on signals from the first detection element and the second detection element which are connected to the first signal line” (claims 1-11) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "based on signals" could correspond to, for example, the first and second detection elements’ signals being part of the “signals” used to generate irradiation of radiation information (since the transitional phrase comprising is used and “based on signals” is written in the passive voice) or the first and second detection elements’ signals being the only “signals” used to generate irradiation of radiation information (which could be made explicit by using transitional phrase “consisting of”, defining the signals, or providing further detail in the claims to define the generation of the irradiation information).
These interpretations are not given to dispute the enablement of the terms used, but are given to delineate the broadness of the claims as currently claimed.  The Examiner’s reference to “specific definitions” refers to Applicant(s) ability to be their “own lexicographer” (see MPEP §2111.01 - inventor may define specific terms used to describe the invention, but must do so “with reasonable clarity, deliberateness, and precision”).  Any “special meaning” assigned to a term “must be sufficiently clear in the Specification that any departure from common usage would be so understood by a person of experience in the field of the invention” Multiform Desiccants Inc.v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998).  Prior art may be amended around by inserting further limitations in the claims which differentiate the invention from the cited art by providing further detail that defines around the above interpretations by providing further detail into how structures are arranged, how 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the phrase “a sensitivity . . . different from a sensitivity” which is indefinite since it is unclear if they are the same “sensitivity” or different “sensitivities”, and should be amended to “a first sensitivity . . . different from a second sensitivity”.  Claims 2-11 inherit this rejection.
Claim 5 includes the phrase “a bias voltage . . . and a bias voltage . . . are different from each other” which is indefinite since it is unclear if they are the same or different “bias voltages”, and should be amended to “a first bias voltage . . . a second bias voltage”.
Claim 6 includes the phrase “a signal . . . and a signal” which is indefinite since it is unclear if they are the same or different “signals”, and should be amended to “a first signal . . . and a second signal”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (WO 2016/189788).
Regarding claim 1, Watanabe et al. discloses a radiation imaging apparatus (Watanabe et al.: Fig. 10 radiation imaging apparatus 100) comprising:
an imaging region including a plurality of detection elements (pixel 102 correction element 1008) each including a conversion element configured to convert radiation into an electric signal (¶34 – correction element 108 includes a conversion element; ¶37 – each pixel 103 includes a photoelectric conversion element 120);
a first signal line (multi-purpose signal line 1012); and
a signal processing circuit (170,171) configured to process a signal output via the first signal line (1012; ¶¶49-51),

    PNG
    media_image1.png
    714
    814
    media_image1.png
    Greyscale

wherein the plurality of detection elements (102,1008) include a first detection element (102) and a second detection element (1008) which are connected to the first signal line (1012),
a sensitivity (¶50 – shielding member b/w conversion element and scintillator creates different sensitivity for correction element 1008) of the first detection element (102) to radiation is set to be different from a sensitivity of the second detection element to radiation (1008; ¶50), and
the signal processing circuit (170,171) generates information related to irradiation of radiation to the imaging region (¶26 obtain . . . radiation irradiation information) based on signals (¶26; ¶50 – “based on signals” in conjunction with “comprising” transitional phrase covers the use of signals from pixels 102, correction element 1008, and detection element 1001 since it is claimed in an open ended way to cover multiple signals and claimed in the passive voice, see interpretation above) from the first detection element (102) and the second detection element (1008) which are connected to the first signal line (1012).

Regarding claim 2, Watanabe et al. further discloses wherein the radiation imaging apparatus (100) includes a scintillator (¶50) configured to convert radiation into light (¶50), and the conversion element includes a photoelectric conversion element (¶¶37-40 photoelectric conversion elements; ¶49 Fig. 10 structure includes the same conversion elements as first embodiment in earlier paragraphs) configured to convert the light into an electric signal (¶50).
Regarding claim 3, Watanabe et al. further discloses wherein the second detection element (1008) includes a light shielding member (¶50) arranged between the scintillator and the conversion element (¶33; ¶50).
Regarding claim 6, Watanabe et al. further discloses wherein the signal processing circuit (170,171) generates the information related to radiation irradiation (¶26) based on a difference (¶40 – difference in signal output occurs based on shielding member; ¶44 irradiation information accurately generated from the difference) between a signal from the first detection element (102,1001) and a signal from the second detection element (1008).
Regarding claim 7, Watanabe et al. further discloses wherein the information related to radiation irradiation includes at least one of a start of radiation irradiation, an end of radiation irradiation, a radiation irradiation intensity, and a radiation irradiation amount (¶26).
Regarding claim 8, Watanabe et al. further discloses wherein the signal processing circuit outputs a signal for controlling a radiation source based on the information related to radiation irradiation (¶48 – control circuit controls rube for radiation irradiation).
Regarding claim 9, Watanabe et al. further discloses the apparatus further comprising a drive circuit (Fig. 10 driving circuit 160; ¶36 – driving circuit) configured to drive the plurality of detection elements (¶36 – read out in each of the detecting elements is driven), and a plurality of control lines (113) configured to provide signals for driving the plurality of detection elements (102,1001,1008) from the drive circuit (160) to the plurality of detection elements (102,1001,1008), wherein the drive circuit (160) periodically drives the first detection element and the second detection element (¶36).
Regarding claim 10, Watanabe et al. further discloses wherein the plurality of control lines (113) include a first control line (113) and a second control line (113), the plurality of detection elements include a third detection element (102) and a fourth detection element (102) which are connected to a second signal line (112), the signal processing circuit (170,171) processes a signal output via the second signal line (112), and generates information related to radiation irradiation (¶26) based on signals (¶50) from the third detection element (102) and the fourth detection element (102) which are connected to the second 112), the first detection element (102) and the third detection element (102) are driven using the first control line (113), and the second detection element (1008) and the fourth detection element (102) are driven using the second control line (113).
Regarding claim 11, Watanabe et al. further discloses a radiation imaging system (Fig. 13 image sensor 100) comprising a radiation imaging apparatus defined in claim 1 (Fig. 10); and a signal processing unit (Fig. 13 image processor 6070) configured to process a signal from the radiation imaging apparatus (100).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. as applied to claim 1 above, and further in view of Kawanabe et al. (US Pub. 2015/0319382).
Watanabe et al. discloses the radiation imaging apparatus of claim 1, but fails to disclose a bias line forms a light shielding member.
In a related field of endeavor, Kawanabe et al. discloses a radiation imaging apparatus (Fig. 11B radiation imaging apparatus 200; ¶¶61-63) including a photoelectric conversion element (4), a sensor (6), and a light shielding layer (9,10,121) including a bias line (9).
In view of the ability to provide a light shielding layer including a bias line for providing bias potential to the photoelectric conversion elements as is disclosed in Kawanabe et al. at Paragraphs 61-63, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawanabe et al. with the teachings of Watanabe et al. to provide bias potential to photoelectric conversion elements while also providing light shielding functionality.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. as applied to claim 1 above, and further in view of Nishino et al. (US Pub. 2012/0132824).
Regarding claim 5, Watanabe et al. discloses the radiation imaging apparatus of claim 1, and discloses utilizing the light shielding member (¶50) to provide different sensitivity between first (102) and second detection elements (1008) but fails to disclose different bias voltages.
In a related field of endeavor, Nishino et al. discloses a radiation imaging apparatus (Nishino et al.: Fig. 4) including a bias power supply (64) and pixels in a detector section (P) including photoelectric conversion elements (48) wherein different bias voltages on the photoelectric conversion elements (48) to obtain different detector sensitivities (¶¶24-25).
In view of the ability to obtain correction for crosstalk between pixel architecture using detectors having different sensitivity by utilizing a light shielding element as is disclosed in Watanabe et al. at Paragraphs 6 & 33 and in view of the ability to obtain detector elements with different sensitivity based on different bias voltages as is disclosed in Nishino et al. at Paragraphs 24-25, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nishino et al. with the teachings of Watanabe et al. to utilize bias voltages to . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,537,295. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are merely broader versions of the ‘295 Patented Claims and utilizing one signal line instead of two signal lines, which would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventions to rearrange the use of two signal lines down to one signal line to reduce signal lines and is an obvious design choice, since it has been held that rearrangement of parts is within the skill of one having ordinary skill in the art, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claims 1-28 of U.S. Patent No. 10,537,295
Claims 1-11 of instant application
1. A radiation imaging apparatus comprising:
a plurality of pixels arranged in an array in an image sensing region and configured to obtain a radiation image corresponding to a radiation irradiation dose;
at least one first detecting element and at least one second detecting element each including a conversion element configured to convert radiation into an electrical signal;
the first detecting element and the second detecting element configured to obtain radiation irradiation information corresponding to radiation irradiated to the radiation imaging apparatus, including at least one of start of radiation irradiation, end of radiation irradiation, a radiation irradiation intensity, or a radiation irradiation dose;
a first signal line to which an electrical signal from the first detecting element is configured to be output and a second signal line to which an electrical signal from the second detecting element is configured to be output; and
a signal processing circuit configured to process the electrical signal output from the first detecting element via the first signal line and the electrical signal output from the second detecting element via the second signal line, wherein
the radiation irradiation information is information different from the radiation image,
the first signal line and the second signal line are arranged in the image sensing region or arranged adjacent to the image sensing region,
a sensitivity of the second detecting element to convert radiation into an electrical signal is lower than that of the first detecting element, and
the signal processing circuit generates the radiation irradiation information based on a difference between the electrical signal from the first signal line and the electrical signal from the second signal line.

1. A radiation imaging apparatus comprising:
an imaging region including a plurality of detection elements each including a conversion element configured to convert radiation into an electric signal;
a first signal line; and
a signal processing circuit configured to process a signal output via the first signal line,
wherein the plurality of detection elements include a first detection element and a second detection element which are connected to the first signal line,
a sensitivity of the first detection element to radiation is set to be different from a sensitivity of the second detection element to radiation, and
the signal processing circuit generates information related to irradiation of radiation to the imaging 



Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884